Citation Nr: 0008187	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  99-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



REMAND

The veteran served on active duty from February 1950 to 
February 1954, from August 1954 to May 1963, and from July 
1963 to November 1970.  He appeals to the Board of Veterans' 
Appeals (Board) from a November 1999 RO decision which denied 
his application to reopen a previously denied claim for 
service connection for a low back disability.

In March 2000 the RO notified the Board that the veteran had 
requested a hearing before an RO hearing officer.  38 C.F.R. 
§ 3.103 (1999).  To accord the veteran due process, the case 
must be remanded to the RO for the following action:


The RO should provide the veteran with a 
hearing before an RO hearing officer.  
Thereafter, the case should be reviewed 
and, if the benefit remains denied, the 
case should be returned to the Board, in 
accordance with appellate procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


